Citation Nr: 0529207	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the benefit sought on appeal.  The 
veteran, who had active service from November 1972 to January 
1975, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained or requested 
by the RO.

2.  The veteran's claim for service connection for hepatitis 
C was most recently denied by the RO in an unappealed rating 
decision dated in May 1996.

3.  Evidence submitted since the May 1996 rating decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for hepatitis C.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hepatitis 
C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for hepatitis C was most 
recently denied by the RO in a rating decision dated in May 
1996.  Service connection was denied because there was no 
evidence linking the veteran's hepatitis C to service.  
Decisions of the RO are final if not appealed, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005), and may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156 
(2001).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in May 1996 which 
consists of private hospital records, private treatment 
records, letters from private doctors, a VA examination 
report, and the veteran's testimony at his personal hearing, 
is new in that it has not been previously considered.  It is 
also material.  The opinions from   both Dr. O'Shea and Dr. 
Tavill state that the veteran's hepatitis C is related to 
service.  The VA examiner stated the opinion that the 
veteran's hepatitis C is not related to service.  However, 
giving the benefits of the doubt to the veteran and presuming 
the evidence credible for the purposes or reopening the 
claim, the Board finds that the opinions form Drs. O'Shea and 
Tavill directly address the specified reasons for the earlier 
denial of service connection and directly address an 
unestablished fact that is necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for hepatitis C.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107; 38 C.F.R. §  3.159.  Given the 
favorable disposition of the action here, which is not 
prejudicial to the veteran, the Board need not assess VA's 
compliance with the VCAA in the context of this 
jurisdictional issue.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Since the claim of service connection for hepatitis C is 
reopened, the merits of that issue must be addressed.  Before 
proceeding to the merits, further development is necessary, 
which will be addressed in the Remand portion of this 
decision.  



ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for hepatitis C 
is reopened, and to this extent, the appeal is allowed.  


REMAND

The record indicates that the veteran has been treated since 
1995 by Dr. Tavill and since 1998 by Dr. O'Shea, but records 
of that treatment are not associated with the claim file.  
Since decisions of the Board must be based on all of the 
evidence that is known to be available, the RO should contact 
the veteran for the necessary authorization and obtain all 
available treatment notes and treatment records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain all treatment 
records for the veteran from Dr. Anthony 
Tavill, 2500 MetroHealth Drive, 
Cleveland, OH 44109, dated from January 
1995 t the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact

2.  The RO should obtain all treatment 
records for the veteran from Dr. Robert 
O'Shea, University Hospital, Department 
of Medicine, 11100 Euclid Ave., 
Cleveland, OH 44106, dated from January 
1998 to the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


